The plaintiff contends that the court erred in holding that the uncontradicted evidence disclosed that the driver of the car did not have the permission of the insured at the time and place in question. She quotes a portion of the testimony of C. Y. McCollum, as follows: "I knew this car was being used by Mr. Langran. . . I told him to go ahead and keep it and use it to go backwards and forwards to his work. You ask me `Didn't you tell him he could drive the car within reason at any other time, is that what you said?' And I answered `Yes'. . You ask me if I did not on cross-examination by Mr. Slaton at the time you took my depositions in your office on August 3, 1937, when this question was asked, `Let me ask you this, when he would (referring to Langran) when he would come out to your house at night, would that be on business?' and your answer, `No, he would come out to see me on a social call,' and I answer I think I said that at that time. That is what I said at that time. That *Page 440 
is true." Under this testimony the plaintiff contends that the evidence is conflicting, and that the case should be submitted to a jury and that it shows that Langran had permission to use the automobile on the occasion in question. When this testimony is read alone it might be subject to the construction which plaintiff has placed upon it, but in order to properly construe McCollum's testimony, it must be considered as a whole. In connection with the first portion of the testimony of McCollum, which is relied on by the plaintiff, another portion thereof must be read in connection therewith: "You ask me to state if I didn't know that Mr. Langran was driving this car for purposes other than business, and I answer, I don't think so. You ask me to state in substance what I told him. I answer, I told him he could use the car to go backwards and forwards to his work; he had a garage; and he said he could leave it in the garage at the house to save the garage bill; and I told him to go ahead and keep it and use it to go backwards and forwards to his work." In connection with the latter portion of the testimony of McCollum relied on by the plaintiff, the following should be noted: "You ask me if I will state if Mr. Langran came out to visit me on social calls prior to March 28th, 1937, in this 1935 Plymouth coupe automobile. I answer, I don't know whether you would call it social or not, he came out there at night after making these calls on customers. As to whether Mr. Langran did go out in this 1935 Plymouth coupe and make social calls on me in that automobile prior to March 28th, 1937, I don't remember him making any social calls. I remember when you took my depositions in this case of Mrs. J. H. Hodges versus the Ocean Accident Insurance Company, on August 3, 1937, at your office in the First National Bank Building. You ask me if you did not ask me this question at that time: `Had he (referring to Langran) ever visited your home at night in that automobile?' And I answered, `Yes, sir.' This is the question: `Would he come out to make social calls?' And I answered, `Yes.' I stated that. You ask if that is true and I answer, you will find further down in the statement where I answered that more specifically. You ask me if that is true now, and I answer, I don't know about the social calls, you might say it was business and social, I said that, yes. You state you are asking whether this is true that I said at that time that he would come out to make social calls. I answer, *Page 441 
I am trying to explain that it was social and business, if you want to call it social. . . I didn't make any complaint to him as to his driving out in my automobile; it was a business proposition. You say you are asking me with reference to these social calls, and I state, I have answered that question about three times, I think."
It unquestionably appears that when McCollum's testimony is construed as a whole there are no material conflicts, for it positively appears that he specifically instructed Langran not to use the car on Sunday or at night for pleasure; that Langran was not transacting any business for the insured on the Sunday afternoon in question, but was on a mission with which the insured was not in any way concerned. In other words, Langran had authority to use the car to go backwards and forwards to his work, but he did not have any authority to use the automobile "for anything else," and he "did not use it for his personal pleasure and social purposes with my [his boss's, the insured's] knowledge or consent." If there were conflicts in McCollum's testimony, they were immaterial and the judge did not err in directing the verdict for the defendant. Summer v. Strayhorn,186 Ga. 755 (199 S.E. 108); Blanchard v. State, 8 Ga. App. 419
(69 S.E. 313); Wallis v. Watson, 184 Ga. 38, 40
(190 S.E. 360); 70 C. J. 782, § 963.
The plaintiff relies very strongly on Haeuser v. AEtna Cas. Ins. Co., (La.), 187 So. 684, and cases of similar import, but a thorough study of those cases reveals that those courts were applying the first-instance doctrine, which for the reasons stated in the original opinion is not applicable to the facts of this case. All the cases relied upon by the plaintiff are, for that reason, or for the reason that there was only a slight deviation, distinguished from the instant case. Evans v.Caldwell, 184 Ga. 203 (190 S.E. 582), relied on by the plaintiff involved a construction of the family-car doctrine, which is not involved here. Where a person to whom permission was given to use an automobile for business purposes only, including going "backwards and forwards to his work," employs the car for the personal convenience of himself and others, wholly
disconnected with the purposes contemplated by the insured, the departure from what is contemplated may be so considerable as to terminate the permissive character of the driving. 6 Blashfield's Cyc. of Auto. Law and Practice, 332. We think the rule we have adopted and applied to the facts of the instant case is sound, and we reiterate *Page 442 
what was said in the original opinion. This position is sustained by ample authority which were cited only generally in the original opinion. Denny v. Royal Indemnity Co., 26 Ohio App. 566
(159 N.E. 107); Johnson v. Am. Auto. Ins. Co., 131 Me. 288
(161 A. 496); Kazdan v. Stein, 26 Ohio App. 455
(160 N.E. 506); Frederikson v. Employers Liability Assur. Cor., 26 Fed. 2d, 76; Columbia Cas. Co. v. Lyle, 81 Fed. 2d, 281; Powers v.
Wells, 115 Pa. Super. 549 (176 A. 62); Byrne v. Continental Cas. Co., 301 Ill. App. 447 (23 N.E.2d, 175).
Several interlineations have been made in our original opinion, to express more clearly our views on the law and the facts of the case. After a careful reconsideration of the case we remain of the opinion that the court did not err in directing a verdict for the defendant.
Judgment adhered to. Broyles, C. J., and Gardner, J.,concur.